   Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION


ROBERT HARVEY FULLER,           )
                                )
    Plaintiff,                  )
                                )            CIVIL ACTION NO.
v.                              )
                                )            2:17-cv-00096-ECM-SMD
KOCH FOODS, INC.; KOCH FOODS OF )
ALABAMA, LLC; MELISSA           )
MCDICKINSON,                    )
                                )
    Defendants.                 )


KA’TORIA GRAY,                  )
                                )
    Plaintiff,                  )
                                )            CIVIL ACTION NO.:
vs.                             )
                                )            2:17-cv-00595-ECM-SMD
KOCH FOODS, INC.; KOCH FOODS OF )
ALABAMA, LLC; MELISSA           )
MCDICKINSON, and DAVID          )
BIRCHFIELD,                     )
                                )
    Defendants.                 )


IRISH JENKINS,                         )
                                       )
     Plaintiff,                        )
                                       )     CIVIL ACTION NO.:
                                   1
      Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 2 of 12




vs.                             )
                                )                           2:17-cv-000367-ECM-SMD
KOCH FOODS, INC.; KOCH FOODS OF )
ALABAMA, LLC; MELISSA           )
MCDICKINSON, and DAVID          )
BIRCHFIELD,                     )
                                )
    Defendants.                 )


     PLAINTIFFS’ RESPONSE TO MELISSA MCDICKINSON AND DAVID
        BIRCHFIELD’S JOINT MOTION FOR PROTECTIVE ORDER


        COME NOW Plaintiffs Robert Harvey Fuller, Ka’Toria Gray, and Irish

Jenkins and respond to the motion for protective order 1 (Doc. 113) filed by

Defendants.

        The motion should be denied for the following reasons:

1.      Plaintiffs Fuller, Gray and Jenkins are former employees of Defendants

Koch Foods, Inc. and Koch Foods of Alabama, LLC (collectively referred to as

“Koch Foods”). Plaintiffs argue they were subjected to tortious conduct (invasion

of privacy, assault and battery, and outrage) from Human Resources employees

David Birchfield2 and Melissa McDickinson. McDickinson and Birchfield have

pursued a factually detailed counter-claim against Gray (Docs. 47-48) alleging she


1
        While the motion filed by Birchfield and McDickinson bears a case styles for all three
actions, it was only filed in the Gray case.
2
        Fuller has not pursued claims against Birchfield.
                                                2
     Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 3 of 12




invaded their privacy and made defamatory statements by informing union steward

Steven Jackson and human resources employee Sherry Gonzales she had been

sexually harassed. Plaintiffs have also pursued employment discrimination claims

and torts against Koch Foods alleging sexual harassment, gender discrimination,

race discrimination, and retaliation.

2.     With respect to the status of the three cases:

       a.     Discovery has been completed in Fuller and the Defendants’ motions

              for summary judgment are pending.

       b.     Discovery in Gray began after the filing of the parties’ planning

              report (Doc. 15) on October 16, 2017. The parties have engaged in

              paper discovery and deposed several fact witnesses.3 The parties have

              not been deposed. Additional paper discovery on the counterclaim is

              necessary, and the depositions of several fact witnesses are needed.

              The discovery deadline is August 7, 2019. (Doc. 101).

       c.     Discovery in Jenkins began following the filing of the parties’

              planning report on November 14, 2017. Paper discovery has been

              exchanged and several fact witnesses have been deposed. 4 The


3
        With respect to some witnesses, the parties took depositions contemporaneously in the
Fuller, Gray, and Jenkins cases.
4
       With respect to some witnesses, the parties took depositions contemporaneously in the
                                               3
     Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 4 of 12




              parties’ depositions have not been taken, additional paper discovery

              remains necessary, and the depositions of several fact witnesses are

              needed. The discovery deadline in Jenkins is October 21, 2019.

       d.     To promote efficiency and avoid duplication of production, early in

              the case, the parties agreed that documents produced in one case

              would not have to be reproduced in another.

       e.     Defendants raised concerns in their motion about a case in the United

              States Court for the Northern District of Alabama, Collins v Koch

              Foods of Alabama, LLC, et al. – Case No. 2:18-cv-00211-ACA. In

              that action, Collins, a former Human Resources Manager for Koch

              Foods, alleges that Koch Foods subjected her to unlawful

              discrimination and retaliation when it denied her promotions, paid her

              less than similarly situated persons outside her protected class, and

              terminated her employment. Neither Birchfield nor McDickinson are

              parties to that action. The discovery deadline in that case was April 1,

              and the dispositive motion deadline is May 1, 2019.

3.     Even though United States Magistrate Judge David Baker denied

Defendants’ request to enter a privacy protective order in these actions (doc. 113,


Fuller, Gray, and Jenkins cases.

                                          4
    Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 5 of 12




p.2, ¶ 2), discovery had been conducted for over a year in all three cases since his

ruling, and summary judgment is pending in one case, Defendants now move this

Court to revisit the issue decided by Magistrate Judge Baker.5 The law of the case

doctrine requires this Court to deny Defendants’ motion.

       a.      The law of the case doctrine prohibits a court from revisiting an issue

               once it has been decided in pending litigation. See DeLong Equip. Co.

               v. Wash. Mills Electro Minerals Corp., 990 F.2d 1186, 1196-97 (11th

               Cir. 1993). 6 The doctrine is not absolute; courts may alter prior

               holdings based on "a change in controlling authority, new evidence or

               the need to avoid manifest injustice." Id. at 1196. "

       b.      Defendants do not argue that any of these circumstances apply to this

               motion. Rather, they are simply taking a second run at a previously

               disposed of discovery dispute due to a change in Magistrate Judge

               assignment in the cases. Defendants do not argue that there has been a

               change in controlling authority. They argue that because some of the


5
       Defendants did not file any objection to Magistrate Judge Baker’s discovery ruling, seek
review of the ruling by the District Court Judge assigned to the case, and/or file any motion for
reconsideration.
6
       For law of the case to apply, "the issue in question must have been decided either
expressly or by necessary implication in the previous disposition." Thomas v. Bible, 983 F.2d
152, 154 (9th Cir. 1993) (internal quotations and punctuation omitted) (quoting Milgard
Tempering, Inc. v. Selas Corp. of America, 902 F.2d 703, 715 (9th Cir. 1990).

                                                5
    Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 6 of 12




             claims in the case involve allegations of sexual harassment by the

             human resources managers at Koch Foods, a privacy protective order

             is necessary. This argument is the same argument rejected by

             Magistrate Judge Baker. The complaints filed in all three actions as

             well as the counter-claims filed by McDickinson and Birchfield

             contain factually detailed allegations of sexually explicit conduct.

             Those allegations have been present in the cases since their filing.

             The facts which Defendants want to deem confidential is not newly

             discovered; the facts were known to them at the time the pleadings

             were filed and at the time Magistrate Judge Baker denied their request

             to enter a privacy protective order.7

      c.     Defendants do not argue it would be manifest injustice to abide by

             Magistrate Judge Baker’s ruling. While they argue that evidence in

             these cases relates to explicit facts, McDickinson and Birchfield have

             put those same facts at issue through their counter-claim that details

             allegations of sexually explicit conduct. One of the defenses pursued

             by Gray to their defamation claim is truth. McDickinson and

             Birchfield cannot on the one hand put these facts and the status of


7
      There are sexually explicit photographs that are evidence in the cases. The photographs
                                              6
     Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 7 of 12




               their reputation at issue in public filings and then argue the

               underlying evidence should be treated as confidential because it could

               affect their reputation.

       d.      In contacting Plaintiff’s counsel about the instant motion, counsel for

               Defendants did not argue that Magistrate Judge Baker’s prior ruling

               should be disturbed due to a change in controlling authority, new

               evidence or the need to avoid manifest injustice. Rather, counsel for

               Birchfield and McDickinson argued that “[m]any documents,

               including plaintiff’s medical records, must be treated confidentiality

               [sic] and with great care to prevent embarrassment or any damage to

               reputation.” (Ex 1, Email Exchange of March 19, 2019 – Email from

               Marion Walker at 2:20 PM).8

       e.      Because Defendants have not satisfied any of the criteria for

               disturbing the law of the case, their motion is due to be denied.

4.     The motion filed on behalf of Defendants is untimely. A motion for

protective order should be filed before the time to respond to discovery requests or

before the date of depositions. In re Roman Catholic Archbishop of Portland, 661

F.3d 417, 424 (9th Cir. 2011). The discovery deadlines in the Fuller and Collins


are subject to a joint protective order. (Doc. 98).

                                                  7
     Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 8 of 12




cases have passed. Discovery in Jenkins and this action (Gray) has been conducted

for over a year. Entering a privacy protective order at this point is the equivalent of

shutting the barn door after the horse has been let out.

5.     Rule 26(c) of the Federal Rules of Evidence permits a “party or any person

from whom discovery is sought” to move for a protective order. The rule permits

the Court, for good cause, to enter the order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense. Defendants

have not shown good cause. The producing party must support its claim for good

cause through specific facts rather than conclusory or stereotypical statements. In

re Terra Int’l, 134 F.3d 302, 306 (5th Cir. 2005). The pending motion does not

identify specific documents or testimony for which Defendants seek protection,

nor do they show good cause for the same. Rather, they assert in a conclusory

manner that a privacy protective order is needed. This does not meet the Rule 26

standard. The pending motion should be dismissed.

6.     The motivation behind Defendants’ motion appears not to be to avoid

annoyance, embarrassment, oppression, or undue burden or expense, but rather a

desire to restrict the Plaintiffs’ ability to use relevant information to prosecute

their claims. The motion seeks to restrict the use of information obtained in one of


8
       The motion makes no mention of any information relating to Plaintiff.
                                              8
     Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 9 of 12




these three cases from being used in one of the others. (Doc. 113, p. 4, ¶10).

Defendants offer no explanation of how they would be harmed by the use of the

information among the cases, and they cannot. The lawyers in all three cases are

the same. The Defendants are effectively the same in all three cases. There is no

unfair surprise or prejudice to Defendants through the use of information among

the cases. However, if the motion is granted and the use of the information is

restricted, Plaintiffs will be prejudiced because they would be forced to engage in

duplicative discovery that would unnecessarily compound expenses and time

invested in discovery. This likely would put the parties in the position of having to

again seek an extension of deadlines in this case, causing further delay of the

disposition of these disputes.

7.     Rule 1 of the Federal Rules of Civil Procedure directs the rules should be

construed, administered and employed by the parties and the court to secure the

just, speedy, and inexpensive determination of every action and proceeding. The

pending motion runs contrary to these rules because it would require the parties to

engage in duplicative discovery (increasing the financial and time burden on the

parties) and restrict Plaintiffs’ ability to use truthful and relevant information to

carry their burdens of proof. If denied, there is no harm to the Defendants. The

pending motion is an effort to frustrate discovery in the case, and due to its vague

                                         9
   Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 10 of 12




nature as to what it seeks to protect, will inevitably lead to future discovery

disputes as to what should be legitimately be deemed confidential and/or whether

the terms of any such privacy protective order have been violated. Because the

pending motion seeks to unnecessarily complicate the cases pending before the

Court, the letter and spirit of Rule 1 encourages the motion’s denial.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs request the pending

motion for protective order be denied.

                                         Respectfully submitted by the attorneys for
                                         the Plaintiffs:

                                         s/Heather Newsom Leonard
                                         Heather Newsom Leonard
                                         Heather Leonard, PC
                                         2105 Devereux Circle; Suite 111
                                         Birmingham, AL 35243
                                         205-977-5421
                                         Fax: 205-278-1400
                                         Email: heather@heatherleonardpc.com

                                         /s/ Cynthia Forman Wilkinson
                                         Cynthia Forman Wilkinson
                                         Wilkinson Law Firm PC
                                         215 N. Richard Arrington Jr. Blvd.
                                         Suite 301
                                         Birmingham, AL 35203
                                         205-250-7866
                                         Fax: 205-250-7869
                                         Email: wilkinsonefile@wilkinsonfirm.net

                                         Alicia Kay Haynes
                                         Alicia Kay Haynes
                                          10
Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 11 of 12




                               Charles E. Guerrier
                               Haynes & Haynes, PC
                               1600 Woodmere Drive
                               Birmingham, AL 35226
                               205-879-0377
                               Fax: 205-879-3572
                               Email: akhaynes@haynes-haynes.com
                                      ceguerrier@haynes-haynes.com




                                11
   Case 2:17-cv-00595-ECM-SMD Document 120 Filed 04/04/19 Page 12 of 12




                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served on the
following counsel of record via the Court’s ECF filing service on the 4th day of
April, 2019:

      Marion F. Walker
      FISHER PHILLIPS LLP
      2323 2nd Avenue North
      Birmingham, AL 35203

      Corey Goerdt
      FISHER PHILLIPS LLP
      1075 Peachtree Street, NE, Suite 3500
      Atlanta, Georgia 30309

      Rachael V. Barlotta
      Sharonda C. Fancher
      BAKER, DONELSON, BEARMAN,
      CALDWELL & BERKOWITZ, PC
      Wells Fargo Tower
      420 North 20th Street, Suite 1400
      Birmingham, AL 35203

                                 /s/ Heather Newsom Leonard
                                 OF COUNSEL




                                      12
